HAZEL, J.
Examination of the evidence leads to the conclusion that no arrangement was made between .the master of the Uganda and the master of the Genoa that the compensation should be on a basis of mere towage. In the absence of such an agreement, I am of the opinion that the libelants performed salvage service, and hence are entitled to a salvage remuneration. It is shown by the record that the towage services were sought by the Genoa and were rendered by the salving vessel at a time when the fire on the Genoa, though under control, was not entirely extinguished. The Uganda, when hailed at' 5 o’clock a. m., September 30, 1901, rounded to, came alongside, took the Genoa in tow, and proceeded with her towards the port of Buffalo, her place of destination. She left her about 20 miles west of Buffalo. It is clear that the master of the Genoa solicited the assistance of the salving vessel owing to an apprehension of danger from a recurrence of the lira This would seem (in.the absence of a contract, to tow .the vessel) to warrant regarding the service as one of salvage. McConnochie v. Kerr (D. C.) 9 Fed. 50; The J. C. Pfluger (D. C.) 109 Fed. 95. The proofs preclude the possibility of a claim that the services rendered were fraught with danger or risk to the Uganda or crew; nevertheless she promptly assented to the request for assistance, which diverted her course and occasioned her owners some loss and expense. I think $600 will sufficiently remunerate the libelants for the salvage services rendered.
So ordered, with costs.